DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed February 24, 2022 has been entered.
Claims 1, 4-6, 36-40, 42 and 45 are currently amended.
Claims 2-3, 7-35, 41, 43-44 and 46-72 are cancelled.
Claims 74-77 are newly submitted.
Claims 1, 4-6, 36-40, 42, 45 and 73-77 are pending.

Election/Restrictions
Applicant’s election without traverse of Group V, claims 36-40 and 42 in the reply filed on February 24, 2022 is acknowledged.  
Claims 36-42 and 45, and new claims 74-77 are drawn to the elected invention.
Claims 1, 4-6 are withdrawn as drawn to a non-elected invention.

Claim Objections
Claim 36 is objected to because of the following informalities:   the claim is objected to for reciting “by comprising” in line 3, which would be more clearly stated as “that comprises”.  Appropriate correction is required.
Claims 39-40 are objected to because of the following informalities:  the claims are objected to for the hyphens in line 2 of the claims, which don’t appear to serve any purpose, and appear to be grammatically incorrect. In addition, claim 40 is objected to for reciting “or tree species” followed by species that are not trees.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40, 42, 45 and 73-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-40, 42, 45 and 73-77 are indefinite in the recitation of “comprising at least 3%” with regard to “improved nutrient contents in biomass” in claims 36 and 73, given that it is unclear what would be considered an improved nutrient content, and it is unclear how it would be quantitated to be at least 3% improved relative to the non-transformed control plant.  And the specification fails to define or clarify the meaning of this phrase.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-42, 45, and 74-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a transgenic plant of any species comprising all of at least 3% faster vegetative growth, increased biomass yields, enhanced root development, increased seed/grain production, and improved nutrient contents in biomass, wherein the plant comprises a transgene comprising a tissue-specific promoter operably linked to a transcription factor polypeptide exhibiting at least 60% sequence identity to SEQ ID NO: 19, wherein the promoter comprises a nucleotide sequence of an endomembrane protein gene promoter that directs at least 3-fold increased expression of the transcription factor polypeptide in vascular xylem tissue during a time when an initial deposition of cellulosic and hemicellulosic components occurs in vascular xylem tissue within a plant transfected with the nucleic acid construct as compared to a plant of the same variety that is not transfected with the nucleic acid construct.  
The claims are broadly drawn to any plant species comprising a construct having any promoter sequence that confers the specified functional activity that is operably linked to any nucleic acid sequence that encodes a polypeptide having as little as 60% sequence identity to SEQ ID NO: 19.  However, the specification only exemplifies a switchgrass plant (Panicum virgatum Alamo) transformed with a construct comprising the promoter of SEQ ID NO: 30 operably linked to SEQ ID NO: 19, wherein the transgenic plant have an increase in biomass yield compared to the same plant variety that is not transformed with said construct.  The claims encompass a large genus of possible plant species, promoter sequence and transcription factor coding sequences, yet the specification only discloses one plant species transformed with one promoter sequence operably linked to SEQ ID NO: 19 that have the claimed functional characteristic of an increase in biomass yield.  The claims encompass a multitude of possible structures to confer the claimed functional characteristics, yet only one structure has been provided.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Conclusion
	The claims are free of the prior art given that prior art does not teach or suggest a transgenic plant of any species comprising all of at least 3% faster vegetative growth, increased biomass yields, enhanced root development, increased seed/grain production, and improved nutrient contents in biomass, wherein the plant comprises a transgene comprising a tissue-specific promoter, such as SEQ ID NO: 30, operably linked to a transcription factor polypeptide exhibiting at least 60% sequence identity to SEQ ID NO: 19, wherein the promoter comprises a nucleotide sequence of an endomembrane protein gene promoter that directs at least 3-fold increased expression of the transcription factor polypeptide in vascular xylem tissue during a time when an initial deposition of cellulosic and hemicellulosic components occurs in vascular xylem tissue within a plant transfected with the nucleic acid construct as compared to a plant of the same variety that is not transfected with the nucleic acid construct.  While the prior art teaches a MYB protein of SEQ ID NO: 19, and a promoter of SEQ ID NO: 30 (see sequence alignments below), the prior art does not teach these sequences operably linked in a construct and transformed into a plant having at least 3% faster vegetative growth, increased biomass yields, enhanced root development, increased seed/grain production, and improved nutrient contents in biomass than a plant of the same variety that has not been transformed with said construct. 


Sequence alignment with SEQ ID NO: 19
RESULT 2
ADH50116
ID   ADH50116 standard; protein; 273 AA.
XX
AC   ADH50116;
XX
DT   16-OCT-2008  (revised)
DT   25-MAR-2004  (first entry)
XX
DE   Maize Myb-related transcription factor #3.
XX
KW   Myb-related transcription factor; transcriptional regulation; plant;
KW   gene regulation; maize.
XX
OS   Zea mays.
XX
CC PN   US2002187539-A1.
XX
CC PD   12-DEC-2002.
XX
CC PF   05-DEC-2001; 2001US-00008118.
XX
PR   20-NOV-1998;   98US-0109294P.
PR   19-NOV-1999;   99US-00443704.
XX
CC PA   (CAHO/) CAHOON R E.
CC PA   (WENG/) WENG Z.
XX
CC PI   Cahoon RE,  Weng Z;
XX
DR   WPI; 2004-059062/06.
DR   N-PSDB; ADH50115.
DR   PC:NCBI; gi194699466.
XX
CC PT   A new isolated plant nucleic acid fragments encoding a Myb-related 
CC PT   transcription factor in plants and seeds, are useful to control gene 
CC PT   expression.
XX
CC PS   Claim 40; SEQ ID NO 20; 53pp; English.
XX
CC   The invention comprises the amino acid and coding sequences of Myb-
CC   related transcription factors - these proteins are involved in 
CC   transcriptional regulation in plants. The DNA and protein sequences of 
CC   the invention may be used to facilitate studies to better understand gene
CC   regulation in plants and provide genetic tools to enhance or otherwise 
CC   alter the expression of genes controlled by Myb-related transcription 
CC   factors. The present amino acid sequence represents an Myb-related 
CC   transcription factor of the invention.
CC   
CC   Revised record issued on 27-SEP-2008 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 273 AA;

  Query Match             100.0%;  Score 1470;  DB 5;  Length 273;
  Best Local Similarity   100.0%;  
  Matches  273;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGRSPCCEKAHTNKGAWTKEEDERLVAHIRAHGEGCWRSLPKAAGLLRCGKSCRLRWINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGRSPCCEKAHTNKGAWTKEEDERLVAHIRAHGEGCWRSLPKAAGLLRCGKSCRLRWINY 60

Qy         61 LRPDLKRGNFTEEEDELIVKLHSVLGNKWSLIAGRLPGRTDNEIKNYWNTHIRRKLLSRG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LRPDLKRGNFTEEEDELIVKLHSVLGNKWSLIAGRLPGRTDNEIKNYWNTHIRRKLLSRG 120

Qy        121 IDPVTHRPVTEHHASNITISFETEVAAAARDDKKGAVFRLEEEEERNKATMVVGRDRQSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IDPVTHRPVTEHHASNITISFETEVAAAARDDKKGAVFRLEEEEERNKATMVVGRDRQSQ 180

Qy        181 SQSHSHPAGEWGQGKRPLKCPDLNLDLCISPPCQEEEEMEEAAMRVRPAVKREAGLCFGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SQSHSHPAGEWGQGKRPLKCPDLNLDLCISPPCQEEEEMEEAAMRVRPAVKREAGLCFGC 240

Qy        241 SLGLPRTADCKCSSSSFLGLRTAMLDFRSLEMK 273
              |||||||||||||||||||||||||||||||||
Db        241 SLGLPRTADCKCSSSSFLGLRTAMLDFRSLEMK 273

Sequence alignment with SEQ ID NO: 30

RESULT 3
ADZ36916
ID   ADZ36916 standard; DNA; 2500 BP.
XX
AC   ADZ36916;
XX
DT   30-JUN-2005  (first entry)
XX
DE   Rice ZmCesA11 ortholog promoter, SEQ ID 44.
XX
KW   Plant; Transgenic plant; para-hydroxybenzoic acid; cellulose synthase;
KW   promoter; ds.
XX
OS   Oryza sativa.
XX
CC PN   US2005086712-A1.
XX
CC PD   21-APR-2005.
XX
CC PF   17-OCT-2003; 2003US-00688745.
XX
PR   17-OCT-2003; 2003US-00688745.
XX
CC PA   (MEYE/) MEYER K.
CC PA   (DHUG/) DHUGGA K S.
XX
CC PI   Meyer K,  Dhugga KS;
XX
DR   WPI; 2005-331885/34.
XX
CC PT   Producing para-hydroxybenzoic acid in plant stem tissue, by growing plant
CC PT   comprising para-coumaroyl-CoA and gene encoding para-hydroxybenzoic acid 
CC PT   UDP-glucosyltransferase and recovering unconjugated para-hydroxybenzoic 
CC PT   acid.
XX
CC PS   Claim 4; SEQ ID NO 44; 99pp; English.
XX
CC   The present invention relates to a method (M1) for selectively producing 
CC   para-hydroxybenzoic acid in plant stem tissue. The method comprises 
CC   growing a plant comprising (a) an endogenous source of para-coumaroyl-CoA
CC   ; (b) a 4-hydroxycinnamoyl-CoA hydratase/ lyase (HCHL) expression 
CC   cassette (ADZ36902) comprising a tissue-specific promoter of a cellulose 
CC   synthase gene and (c) a gene encoding a para-hydroxybenzoic acid UDP-
CC   glucosyltransferase; hydrolyzing para-hydroxybenzoic acid glucoside, and 
CC   recovering unconjugated para-hydroxybenzoic acid. The cellulose synthase 
CC   gene encodes a protein involved in the formation of a cellulose synthesis
CC   catalytic complex, which catalyzes cellulose synthesis in secondary cell 
CC   wall formation in plant vascular tissue. The tissue-specific promoter is 
CC   operably linked to a nucleic acid molecule encoding a HCHL enzyme. (M1) 
CC   is useful for selectively producing para-hydroxybenzoic acid in plant 
CC   stem tissue, where the plant is chosen from tobacco, Arabidopsis, sugar 
CC   beet, sugar cane, soybean, rapeseed, sunflower, cotton, corn, alfalfa, 
CC   wheat, barley, oats, sorghum, rice, canola, millet, beans, peas, rye, 
CC   flax, and forage grasses. The present sequence is a cellulose synthase 
CC   promoter which was used to illustrate the invention. This promoter is 
CC   useful for driving stem tissue-specific HCHL expression.
XX
SQ   Sequence 2500 BP; 675 A; 626 C; 597 G; 602 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1141;  DB 16;  Length 2500;
  Best Local Similarity   100.0%;  
  Matches 1141;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGTTAAATTGATATGGTTTTGTCTGTCAAGGTGCCGTTTCTATGGTTGGAGGAGGAAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1357 GAGTTAAATTGATATGGTTTTGTCTGTCAAGGTGCCGTTTCTATGGTTGGAGGAGGAAAA 1416

Qy         61 TGAAATTAGGGGAATAGAACAGTCGCAATCCAAAAGCTATTGTTCTCTCTTCTACGGTAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1417 TGAAATTAGGGGAATAGAACAGTCGCAATCCAAAAGCTATTGTTCTCTCTTCTACGGTAG 1476

Qy        121 TTGATAGTTCGATACGTGTGTTTGATGTGAGAGACTGAGAGGAGTGCACGGTGCACCTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1477 TTGATAGTTCGATACGTGTGTTTGATGTGAGAGACTGAGAGGAGTGCACGGTGCACCTGC 1536

Qy        181 CCCGTAAGGACGCGGAACTACATTATCAGAGGCTAGGCCGGTACTGTTATACGCGACGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1537 CCCGTAAGGACGCGGAACTACATTATCAGAGGCTAGGCCGGTACTGTTATACGCGACGTT 1596

Qy        241 CACGAATCACGATGCGTAAAAAAGTGAAGCATGAAACAGTACTAGGCTCTCCACGGGCCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1597 CACGAATCACGATGCGTAAAAAAGTGAAGCATGAAACAGTACTAGGCTCTCCACGGGCCA 1656

Qy        301 CATCATGAAAAAACTGGTGCGACGCCACGCTTAACAATTTGTCGGTCGTAAACTCGTAAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1657 CATCATGAAAAAACTGGTGCGACGCCACGCTTAACAATTTGTCGGTCGTAAACTCGTAAA 1716

Qy        361 GTTAAAAGCCCCACGACATTGTCAACCAATATCTCAGCACATGAACTTCTCTAACGAGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1717 GTTAAAAGCCCCACGACATTGTCAACCAATATCTCAGCACATGAACTTCTCTAACGAGTA 1776

Qy        421 CAACGAAACCGCATCCGCAAAAGCGCCGTGAACCAAAGCTCTTGCCGTGCTGTGCCGTGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1777 CAACGAAACCGCATCCGCAAAAGCGCCGTGAACCAAAGCTCTTGCCGTGCTGTGCCGTGC 1836

Qy        481 CGGTGGCCGTGAACATGTGGAACACGAAGAACTCTTGCGCGAGATCGGAGCACCTGACCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1837 CGGTGGCCGTGAACATGTGGAACACGAAGAACTCTTGCGCGAGATCGGAGCACCTGACCT 1896

Qy        541 CCCACCTCGCGTCCGGCCCGTCGCCGTCGCAGCAAGCGGGCTGTCAAAAACGACGCCACA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1897 CCCACCTCGCGTCCGGCCCGTCGCCGTCGCAGCAAGCGGGCTGTCAAAAACGACGCCACA 1956

Qy        601 GCGCGAGCGCTCTCGCCGATCCGGCGGACCCACCCTCCTCACCTCGCGCACCAACCGCCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1957 GCGCGAGCGCTCTCGCCGATCCGGCGGACCCACCCTCCTCACCTCGCGCACCAACCGCCC 2016

Qy        661 GTTCGCTAGTCCGATCCCCCACCCCTCATCCCCCCTACGCCTTGCAGGTTACGCGCCTCG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2017 GTTCGCTAGTCCGATCCCCCACCCCTCATCCCCCCTACGCCTTGCAGGTTACGCGCCTCG 2076

Qy        721 CCGCGGCCAACGCAAACCAAACCAAATCCCCCGTCACCTTCGCTTCGAAACCCCGCAAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2077 CCGCGGCCAACGCAAACCAAACCAAATCCCCCGTCACCTTCGCTTCGAAACCCCGCAAAA 2136

Qy        781 CCCCATGGAAGAAAACACCGAACACCTGCCGCGCGCACGCCTCCTCCTCCCCCGCCTCTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2137 CCCCATGGAAGAAAACACCGAACACCTGCCGCGCGCACGCCTCCTCCTCCCCCGCCTCTC 2196

Qy        841 CTCCTCTCTCCCGTTCCATGTCCGCTCAACCTTGCTTCCATTCTTTCCATCCACCCGCCG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2197 CTCCTCTCTCCCGTTCCATGTCCGCTCAACCTTGCTTCCATTCTTTCCATCCACCCGCCG 2256

Qy        901 ATCGACGCGATGCCGACGCCCCAACCCCACCCACCGCCTGCCAGCGCCACCCCACCTCGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2257 ATCGACGCGATGCCGACGCCCCAACCCCACCCACCGCCTGCCAGCGCCACCCCACCTCGC 2316

Qy        961 GCCTCTGCGGCTATGGCTATATCACCATGCCTCCAACCTCCGGTACGCTTAGCCTCTCTC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2317 GCCTCTGCGGCTATGGCTATATCACCATGCCTCCAACCTCCGGTACGCTTAGCCTCTCTC 2376

Qy       1021 TCTCTCCCCCTCCCATTCTGCGCATTGCTCTCTGCGCGCGGTCGCGTGCTGCTGCTCGCG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2377 TCTCTCCCCCTCCCATTCTGCGCATTGCTCTCTGCGCGCGGTCGCGTGCTGCTGCTCGCG 2436

Qy       1081 GCGCCCCGGAGCGTCTCCTTTGGGGGAGAGGAGAGGAGAGGAGAGGAGAGGGGGGTGAGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2437 GCGCCCCGGAGCGTCTCCTTTGGGGGAGAGGAGAGGAGAGGAGAGGAGAGGGGGGTGAGC 2496

Qy       1141 C 1141
              |
Db       2497 C 2497



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662